Citation Nr: 1509059	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-26 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hip disability. 

2.  Entitlement to an increased rating for traumatic arthritis of the right knee, status post surgical procedures, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of the right knee, post-operative, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to July 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In December 2014, the appellant testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  

The issue of entitlement to service connection for a bilateral hip disability and the issue of entitlement to increased ratings for traumatic arthritis of the right knee and chondromalacia of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO denied service connection for a bilateral hip disability.  The appellant was duly notified of the RO's determination and his appellate rights in an October 2001 letter, but he did not appeal, nor was new and material evidence received in the following year.  

2.  In an August 2002 rating decision, the RO denied service connection for disability of the left hip.  The appellant was duly notified of the RO's determination and his appellate rights in an August 2002 letter, but he did not appeal, nor was new and material evidence received in the following year.  

3.  The evidence received since the last final October 2001 and August 2002 rating decisions denying service connection for a right and left hip disability, respectively, includes evidence which relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claim of service connection for a bilateral hip disability.


CONCLUSIONS OF LAW

1.  The October 2001 and August 2002 rating decisions denying service connection for hip disabilities are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) and (2002).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a bilateral hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.



Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

In December 1996, the appellant submitted a claim of service connection for left and right hip disabilities, secondary to his service-connected right knee disability.  Specifically, he claimed that he had developed a bilateral hip disability as a result of "shifting and compensating" for his service-connected right knee disability.  

At a December 1996 Board hearing held in connection with an earlier unrelated appeal, the appellant testified that a physician who had examined him at the VA Medical Center (VAMC) in Charleston, South Carolina, and at the VA Outpatient Clinic in Savannah, Georgia, had told him that his hip disabilities were related to his service-connected right knee disability.  

After conducting additional evidentiary development, in a March 2000 rating decision, the RO denied service connection for a bilateral hip disability, finding that the claim was not well grounded under criteria then in effect.  Specifically, the RO concluded that the evidence then of record, including clinical records from the Savannah VA outpatient clinic and the Charleston VAMC, failed to establish a relationship between disabilities of the left or right hip and the appellant's service-connected right knee disability.  The appellant was duly notified of the RO's determination and his appellate rights in a March 2000 letter, but he did not appeal, nor was new and material evidence received in the following year.  

In an August 2001 letter, the RO notified the appellant that his claim of service connection for a bilateral hip disability was being reconsidered in light of the enactment of the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see also VA O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001) (providing for readjudication of claims that became final between July 14, 1999, and November 9, 2000, and were denied on the basis that they were not well grounded).  The RO advised the appellant of the evidence needed to substantiate his claims of service connection for right and left hip disabilities and asked him to submit such evidence to VA.  The appellant, however, did not respond.  

In an October 2001 rating decision, the RO again denied service connection for disabilities of the left and right hips.  The RO noted that the appellant's service treatment records contained no evidence of complaints or treatment for a disability of either hip.  The RO further noted that post-service VA and private clinical records were similarly negative for evidence of a hip disability related to service.  The RO concluded that the evidence failed to establish any relationship between current disabilities of the left and right hips and any disease or injury during military service.  The appellant was duly notified of the RO's determination and his appellate rights in an October 2001 letter, but he did not appeal, nor was new and material evidence was received within the following year.  

In February 2002, prior to the expiration of the appeal period, the appellant requested that the RO reconsider his claim of service connection for a left hip disability in light of additional VA clinical records he identified.

In support of the appellant's request, the RO obtained additional VA clinical records which, in pertinent part, showed that in July 2002, the appellant sought treatment with complaints of occasional hip pain in the mornings.  X-ray studies showed early osteoarthritis in the hips.  

In conformance with the appellant's request, the RO thereafter reconsidered the appellant's claim of service connection for a left hip disability.  In an August 2002 rating decision, the RO again denied service connection for a left hip disability, finding that the record continued to lack evidence showing that the appellant had incurred a left hip disability while on active duty or that his current left hip disability was secondary to his service-connected right knee disability.  The appellant was duly notified of the RO's determination and his appellate rights in an August 2002 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  

In this appeal, the appellant again seeks to reopen his claim of service connection for left and right hip disabilities.  The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the last final rating decision denying service connection for disabilities of the left and right hips.  After considering the record, the Board concludes that reopening of the claim is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

In particular, the Board notes that since the last final rating decisions denying service connection for right and left hip disabilities, the RO has granted the appellant's claim of service connection for a left knee disability.  See August 2008 rating decision granting service connection for osteoarthritis of the left knee and assigning an initial 10 percent rating, effective November 17 2004.  

In support of his claim to reopen, the appellant has claimed that in addition to his previously service-connected right knee disability, his newly service-connected left knee disability has also played a part in causing or aggravating his right and left hip disabilities.  Although advancing a new theory of causation for the same disability generally does not provide a basis upon which to reopen a claim, the award of service connection for a left knee disability since VA's last final decision denying the appellant's claim of service connection for bilateral hip disabilities provides a new factual basis upon which to reconsider the claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Roebuck v. Nicholson, 20 Vet. App 307 (2006); Bingham v. Principi, 18 Vet App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

Moreover, the Board finds that the award of service connection for a left knee disability, together with the appellant's testimony to the effect that he experiences an altered gait as a result of his service-connected knee disabilities, triggers VA's duty to assist, to include providing a VA medical examination to assess whether there is a nexus between his hip disabilities and his service-connected knee disabilities.  Accordingly, the Board finds that the previously denied claim of service connection for left and right hip disabilities is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below in the remand portion of this decision, additional development is necessary before the Board may proceed with a decision on the merits.




ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a bilateral hip disability is granted.


REMAND

Service connection for a bilateral hip disability, claimed as secondary to service-connected knee disabilities

VA has a duty to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim, and of what part of that evidence the claimant is to provide and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record currently available to the Board indicates that the appellant was never provided with the required notification with respect to his claim of service connection for a bilateral hip disability.  This deficiency must be corrected on remand.

Additionally, at the December 2014 Board videoconference hearing, the appellant repeated his contentions to the effect that a treatment provider at the Charleston VAMC had advised him that his current left and right hip disabilities are related to his service-connected knee disability.  He also recalled that a private physician at the Memorial University Medical Center in Savannah, Georgia, had similarly suggested that an altered gait from his service-connected knee disabilities had caused his hip problems.  

The appellant is advised that the evidence currently of record, including records from the Charleston VAMC and the Memorial University Medical Center in Savannah, contain no such opinions and that it would therefore be to his benefit to submit statements from his physicians memorializing their opinions purportedly linking his current right and left hip disabilities to his service-connected knee disabilities.  See 38 C.F.R. § 3.103 (2014).  

Finally, given the evidence of record, the Board finds that a VA medical examination is necessary in order to ascertain the nature and etiology of the appellant's current bilateral hip disability.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record indicates that the appellant has not been examined in connection with his claim of service connection for a bilateral hip disability.  

Entitlement to increased ratings for traumatic arthritis of the right knee and chondromalacia of the right knee

The Board also finds that a VA medical examination is necessary with respect to the appellant's claim for increased ratings for his service-connected right knee arthritis and chondromalacia.  

As best the Board can discern, the RO has assigned a 20 percent rating for the appellant's right knee arthritis with demonstrated limitation of motion pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2014); and a separate 20 percent rating for right knee chondromalacia, apparently based on symptoms of recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014); see also VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998) (holding that a veteran with service-connected arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257 so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14).  

The appellant most recently underwent VA medical examination in connection with his claim for increased ratings for his service-connected right knee disabilities in June 2012.  At that time, however, the examiner indicated that he was unable to perform joint stability testing.  Although the reasons are unclear, it appears that a flare-up of the appellant's service-connected stasis ulceration on his right right lower extremity may have interfered with the examiner's ability to perform a complete examination.  

In addition, the Board notes that the examiner's findings regarding the severity of any functional loss associated with the appellant's service-connected right knee arthritis and chondromalacia are unclear.  For example, the examiner noted that the appellant exhibited marked functional loss in the right lower extremity, but appeared to attribute such functional loss to the appellant's service-connected right venous incompetence and chronic stasis ulceration.  Symptoms associated with that disability, however, have been separately compensated and may not be considered in rating the appellant's service-connected right knee arthritis and chondromalacia.  38 C.F.R. § 4.14 (2014) (prohibiting pyramiding).

For these reasons, and after reviewing the remaining evidence of the record, the Board finds that an additional examination is necessary in order to clarify the nature and severity of the appellant's service-connected right knee arthritis and chondromalacia.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant and his representative with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection with his claim of service connection for a bilateral hip disability, to include as secondary to a service-connected disability.  The AOJ should also notify the appellant and his representative that the appellant should attempt to obtain and submit statements from the physicians he claims informed him that his current hip disabilities are secondary to his service-connected knee disabilities.

2.  The AOJ should obtain and associate with the record any additional clinical records pertaining to the appellant from the Charleston VAMC and the Savannah VA outpatient clinic for the period from April 2012 to the present.  

3.  After any additional records are associated with the claims file, the appellant should be scheduled for a VA medical examination to determine the nature and etiology of his current right and left hip disabilities.  Access to records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with this examination.  

After reviewing the record and examining the appellant, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not any right or left hip disability identified on examination is:  (a) causally related to the appellant's active service or any incident therein; (b) caused by the appellant's service-connected right or left knee disabilities; or (c) aggravated by (permanently worsened) the appellant's service-connected right or left knee disabilities.  

4.  The appellant should also be afforded a VA examination for the purpose of ascertaining the nature and severity of his service-connected right knee arthritis and his separately service-connected right knee chondromalacia.  Access to records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with this examination.  

After examining the appellant and reviewing the record, the examiner should identify all symptomatology attributable to the appellant's service-connected right knee arthritis and his service-connected right knee chondromalacia, to include whether there is any instability, limitation of flexion, limitation of extension, locking, giving way, swelling, or painful motion.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  

The examiner should be advised that symptoms associated with the appellant's service-connected right venous incompetence and chronic stasis ulceration have been separately compensated and should not be considered in characterizing the severity of any functional loss associated with the appellant's service-connected right knee arthritis and right knee chondromalacia.  The report of examination should include an explanation for all opinions rendered.

5.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record and documenting consideration of whether all manifestations of the appellant's service-connected right knee arthritis and chondromalacia are appropriately rated, to include whether any separate compensable ratings are warranted for any surgical scarring.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The AOJ should also document its consideration of 38 C.F.R. § 4.68 (the amputation rule).  If the benefits sought on appeal remain denied, the AOJ should issue the appellant and any representative a Supplemental Statement of the Case and provide them an appropriate opportunity to respond before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


